Title: To George Washington from Edward Hand, 8 September 1780
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            Infantry Camp Bergen County 8th Septr 1780
                        
                        In compliance with your Excy’s Orders of the 6th Instt I beg leave to inform you, that considering the present
                            situation of the Southern States, & the Apparent danger of their relinquishing the Idea of farther Opposition if
                            not effectually supported in the course of the ensuing Winter—It is my Opinion that our best plan will be to Strain every
                            nerve to do it, & that our present preperations & dispositions should tend as much as possible to
                            facilitate such an undertaking, whether our expectations of reinforcements be answered or not.
                        If we obtain a naval superiority and an addition to the land Forces, we can with care & expedition,
                            after the season for active operations in this quarter is nearly over, transport such a Body of Troops to the Southward as
                            will, in all probability, insure success, and have a number here which considering the assistance this Country is Able to
                            give, may in a great measure, restrain the Enemy, untill the Southern Army or Part of it can return.
                        If we should find ourselves disappointed in our flattering hopes of Succour, it will still, I think, be
                            necessary to draw off a considerable part of the Army to assist the Southern States, and depend on the Militia’s enabling
                            us to act on the defencive here in either case the utmost exertions should be made to erect Magazines of Provisions
                            & Forage, and to provide for the easie Subsistance of the Troops & transportation of their Baggage,
                            &ca should we be reduced to the necessitty of a Land March, and the necessity of making speedy levies of men should
                            be strongly recommended & insisted on to such of the Southern States as can afford them.
                        when I view our own strength & the present Situation of the Enemy I can’t discover a possibility of
                            immediately undertaking any offencive operation with a prospect of success, or consistent with the execution of the plan
                            Already mentioned, nor do I think that we can or ought to detach to the Southward untill we know what we have to expect
                            from the second division of the French Fleet and Army. I have the Honour to be Sir with much respect your Excy’s most
                            Obedt & most Hble Servt
                        
                            Edwd Hand
                        
                    